Citation Nr: 0513600	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1961 to 
October 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's April 2005 brief, included a Military Occupational 
Specialty (MOS) for an aircraft mechanic.  The representative 
waived initial review by the RO of this evidence.  


FINDING OF FACT

The veteran has a diagnosis of atopic dermatitis.


CONCLUSION OF LAW

The veteran's dermatitis was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a September 2003 statement, the veteran's representative 
argued that the veteran's skin disorder is due to service 
because he was assigned to an airplane washing detail, washed 
with an alkali base mixture, was provided with no protective 
equipment, and was dusted with DDT powder.  In his notice of 
disagreement, the veteran asserted that he was exposed to DDT 
and malathion, which were heavily used for mosquito control 
during his time in service including Lackland Air Force Base.  
The veteran's April 1961 report of medical history upon 
enlistment showed that he was at Lackland Air Force Base.  

The veteran's DD 214 Form indicated that he was an aircraft 
mechanic in service.  The representative's April 2005 brief, 
included a MOS for an aircraft mechanic, which indicated the 
use of solvents.  Service medical records showed that in 
September 1964 the veteran received medical treatment after 
he was splashed with a chemical cleansing compound.  

VA medical records from June 1999 to December 1999 and from 
May 2001 to June 2002 revealed that the veteran was treated 
for various skin disorders including dermatitis, rash, hives, 
and itching.  His treatment included steroid injections.  

The veteran was afforded a VA examination in October 2003.  
The examiner indicated that the claims folder was reviewed in 
conjunction with the examination.  The diagnosis was atopic 
dermatitis, mild skin xerosis.  The examiner opined that the 
veteran's skin disorder was not caused directly by exposure 
to malathion or cleaning agents.  The examiner found that the 
veteran suffered from atopic eczema and sensitive skin since 
childhood, and explained that this is a chronic, intermittent 
condition which is frequently exacerbated by exposure to 
soaps, cosmetics, chemicals, disinfectants and generally any 
irritants.  The examiner concluded that it is less likely 
that malathion and cleaning agents caused the veteran's 
disorder, but it is possible that due to their irritant 
nature they have caused exacerbation of the veteran's skin 
disorder.  

The veteran's records in the claims folder include a current 
diagnosis of atopic dermatitis, indication the he was an 
aircraft mechanic in service, and a medical opinion that 
cleaning agents in service could have caused exacerbation of 
the veteran's skin disorder.  Thus, the evidence has 
demonstrated that there is a causal relationship between the 
veteran's dermatitis and his active duty service.  Therefore, 
in giving the veteran the benefit of the doubt, the Board 
finds that the evidence is in relative equipoise with regard 
to the claim.  Therefore, service connection is warranted for 
dermatitis.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the benefit being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

Entitlement to service connection for dermatitis is 
warranted.  The appeal is granted. 



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


